DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russell US Patent 6715710.

With respect to claim 1, Boland discloses a system for collecting and storing different types of electrical cable, the system comprising: 
a first cable reel (11) comprising: 
a first wheel member (12); 
a second wheel member (13) spaced apart from the first wheel member (11); 
a first inner wheel member (14) disposed between the first wheel member and the second wheel member; 
a plurality of first gear members (Figure 1; Figure 5c teeth of 11) disposed on a first outer surface of the first wheel member; and 
a plurality of second gear members (similar to first gear for 12 as shown in Figure 1; Figure 5c teeth of 12) disposed on a second outer surface of the second wheel member.


    PNG
    media_image1.png
    768
    1096
    media_image1.png
    Greyscale


Figure 1 of Russel
2. The system of claim 1, wherein each of the plurality of first gear members extend in a radial direction (Figure 1) from an axis of rotation (rotational axis) of the first cable reel.

3. The system of claim 1, further comprising a second cable reel, the second cable reel (Figure 1 of Russel) comprising: 
a third wheel member (12 of second cable reel); 
a fourth wheel member (13 od second cable reel) spaced apart from the third wheel member; 
a second inner wheel member (14 of second cable) disposed between the third wheel member and the fourth wheel member; 
a plurality of third gear members (Figure 1 of Russel; teeth as in Fig 5) disposed on a third outer surface of the third wheel member; 


4. The system of claim 1, wherein the first inner wheel member is comprised of a plurality of inner wheel members (plurality of component members sections formed together to form drum) coupled to each other.

6. The system of claim 1, wherein the first wheel member includes a first coaxial opening (opening in first wheel member), and the second wheel member includes a second coaxial opening (opening in second wheel member) in second wheel member.

11. A method of collecting electrical conductors, the method comprising: 
providing a first cable reel (Figure 1 of Russel) having a pair of first wheel members (12, 13) coupled by a first inner wheel (14), each of the pair of first wheel members having a plurality of first gear members (26, 27 Figure 1 of Russel) disposed on outer surfaces of the pair of first wheel members; 
providing a second cable reel (Figure 1 of Russel) having a pair of second wheel members (12, 13) coupled by a second inner wheel (14), each of the pair of second wheel members having a plurality of second gear members (26, 27 of second reel as in Figure 1 of Russel) disposed on outer surfaces of the pair of second wheel members; 
disposing the second cable reel adjacent the first cable reel (Figure 1 of Russel); 
engaging the plurality of first gear members with the plurality of second gear members; and wherein the first cable reel and the second cable reel rotate about a common axis of rotation 

12. The method of claim 11, further comprising coupling a first electrical conductor (electrical wire column 1 line 11) to the first inner wheel, and rotating the first cable reel and the second cable reel to wrap the first electrical conductor about the first inner wheel.

13. The method of claim 12, further comprising coupling a second electrical conductor (electrical wire column 1 line 11)  to the second inner wheel, and rotating the first cable reel and the second cable reel to wrap the second electrical conductor about the second inner wheel.

15. The method of claim 14, wherein the first electrical conductor is a non-PILC type electrical conductor (basic electrical cable column 1 line 11-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 8-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell US Patent 6715710.




However, the Examiner takes Official Notice it was known in the reel art to have a plurality of steel bands disposed about the plurality of inner wheel members.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Russel with the steel bands around the inner wheel members to provide a protective coat to reduce wear and shear effects.

With respect to claim 8. The system of claim 1, except wherein a distance between the first outer surface and the second outer surface is 30 inches;
[claim 9] wherein the first wheel member and the second wheel member have an outer diameter of 96 inches;
[claim 10] wherein an inner diameter of the first wheel member is 43 inches.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the invention of Russel with measurements of 30 inches between the first and second outer surfaces, or first and second wheel members with outer diameters of 96 inches, or 43 inches of the first wheel member, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art for the purpose of accommodating cable wires that extend 29 inches in width when wound, 95 inches in diameter when wound; and accommodating a shaft that is 42 inches diameter to effectively rotate the spools of that size.




However, the Examiner takes Official Notice it was known in the reel art to have the first electrical conductor be a PILC type electrical conductor.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Russel with a PILC conductor for the purpose of insulating and protecting the cables from water, hydrocarbons and other contaminants.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Russell US Patent 6,715,710 teaches a first and second reel with wheel members, inner wheels, and gears but does not specifically disclose 
a first cross member coupled on each end to the first wheel member, the first cross member extending across the first coaxial opening; a second cross member coupled on each end to the first wheel member, the second cross member extending across the first coaxial opening, the second cross member being disposed perpendicular to the first cross member; and wherein the first cross member and the second cross member each include an opening, the opening defining an axis of rotation for the first cable reel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654